Case CaseQ-1921-0N16-08C- IBC uDeourent268ileBiled 04/03/28a Rage loPaRagelh: G686

Richard A. Epstein
1719 Basildon Road
Mont Pleasant, SC 29466
732-598-3744

Email: raelaw1953@zmail.com
April 3, 2020

Via Electronic Court Filing

Hon. Claire C. Cecchi, U.S.D.J.

United States District Court of New Jersey
Martin Luther King Building

50 Walnut Street

Newark, NJ 07101

Re: D’ Antonio v. Borough of Allendale, et als.
Civil Action No. 2:16-cv-00816 (CCC) (JBC)
Plaintiff's Motion for Reconsideration and Other Relief
Returnable: April 20, 2020

Dear Judge Cecchi:

I am a defendant in this action and represent myself in.this case. Please accept this Letter
Brief in lieu of a more formal brief in opposition to Plaintiff s Motion for Reconsideration of the
Court's March 13, 2020 Order dismissing the Plaintiffs Second Amended Complaint (the

“SAC"), and requesting dismissal of Plaintiff's Third Amended Complaint filed with the Court
(Document 260-4)

In the first instance, I jom in the arguments set forth in the Letter Brief filed by Mary
McDonnell, Esq. on behalf of the Borough of Allendale defendants, and by Leonard Seaman,
Esq., on behalf of the Bergen County Sheriffs Office. In his moving papers, Plaintiff has failed
to provide any legal or factual basis for sranting of the motion for reconsideration, as required in
accordance with the well settled cases cited m Mr. Seaman's letter brief. While the Plaintiff's
moving papers are largely incomprehensible, the sole basis of Plaintiff's motion for
reconsideration is his mere belief and conclusion that the Court was simply wrong in dismissing
his SAC for lack of standing. Plaintiff cites no law whatsoever in support of his motion, and
merely relies on the pleadings set forth in the SAC to support his argument that he has standing
to pursue this case. Plaintiff seems to think that if he screams loud enough that Judge Cecchi was
wrong in dismissing his SAC, the Court will grant his motion. Such an approach is clearly
insufficient to establish the within relief requested by Plaintiff.

Exitipit )”
| FAGE
Case 2:16-cv-00816-CCC-JBC Document 268-1 Filed 04/03/20 Page 2 of 3 PagelD: 6176

weep we (awe wee te Cs dh tel ole Oh ed

RAGA EPO TEL FAGER 2

Richard A. Epstein, BC,

Attorney at Law *
2 Bucks Lane & Hwy. 79, Sutre 3
Marlboro, N.J. 07746

(732) 303-8599
(732) 303-1366 (Fax)
Richard A. Epstein, Esq. E-Mall: raclaw@optonline.net
‘ December 5, 2013
VIA FACSIMILE | qe 4
Sheriff of Bergen County .
Justice Center
1 Covet Street
Hackousack, NJ 07306 .
Attn: Foreclosure Sales . ; =
: fn)
Re: Emigrant Mortgage Company, Ino, v, Calm Development, Ino,, et als, °
Docket No. F-47234-09 on
Sheriff's File No. 13000958 a)
Dear Sir or Madam: We
a

Enclosed please find the following:

(X) Supplemental Order of December 4, 2013 Direoting Sheriff to Pay Additional Sums to
aint)

Would you please:

(X) —_ Inolude this amount in arnount due to plaintiff. The sale is currently on for 12/6/13

 

 

Very truly yours,

Richard A, Epstein ol.
se tee Moe

 

 
Case 2:16-cv-00816-CCC-JBC Document 268-1 Filed 04/03/20 Page 3 of 3 PagelD: 6177

Michael A. D'Antonio

P.O. Box 55

Allendale, New Jersey 07401

mad.316 @hotmail.com

cell 201-962-5881

fax 201- 857-4411 4/4/2020

Via First Class Mail

Clerk's Office Mr. Walsh

US District Court of New Jersey
50 Walnut Street

Newark, NJ 07101

Re: Docket No. 2:16-cv-00816 (CCC) (JBC)
D'Antonio vs the Borough of Allendale et als

Dear Mr. Walsh:

Enclosed please find an Original and one copy of Letter Brief in Opposition to
Mr. Epstein and Ms. Weckerly, Please be reminded that Mr. Epstein Recused himself
and now reenters the case without proper certifications and or Substitution of Attorney
from the Weir law Firm. Plaintiff requests suppression of Mr. Epstein's submissions.

Further please mark copy filed and return to the Plaintiff in self addressed
stamped envelope.

Please enter this letter on the ECF as Notice to all parties.

Thank You,

ae

“ Lefttuf D'Antonio
